United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT                    March 9, 2007

                                                                Charles R. Fulbruge III
                                                                        Clerk
                                  No. 06-20718
                                Summary Calendar


                                 BLAISE NZEDA,

                              Plaintiff-Appellant,

                                      versus

    SHELL OIL COMPANY AND SHELL INTERNATIONAL EXPLORATION AND
                         PRODUCTION INC.,

                             Defendants-Appellees.

                             --------------------
                 Appeal from the United States District Court
                      for the Southern District of Texas
                              USDC No. H-04-4606
                             --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

       Plaintiff Blaise Nzeda, a black male from Cameroon, Africa,

appeals the district court’s grant of summary judgment in favor of

his employer, Shell Oil Company and Shell International Exploration

and Production, Inc. (hereinafter “Shell”), on his claims of: (1)

race       and    national   origin   discrimination;   and   (2)   workers’

compensation retaliation.         We review the grant of summary judgment

de novo.         Walker v. Thompson, 214 F.3d 615, 624 (5th Cir. 2000).

For the following reasons, we affirm.


       *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-20718
                                      -2-

      As to Nzeda’s race and national origin claim, we agree with

the district court that Nzeda has failed to make a prima facie case

of   discrimination,      the    first   step    for    a   plaintiff     claiming

discrimination.    Estate of Martineau v. ARCO Chem., 203 F.3d 904,

912 (5th Cir. 2000).      Nzeda has established that he was a member of

a protected class, was qualified for the position that he held, and

suffered an adverse employment action, the first three elements of

a prima facie case.        Id.     Defendants do not contend otherwise.

However, Nzeda has failed to prove the fourth element, that: (1) he

was replaced by someone who was not a member of a protected group;

or (2) similarly situated individuals outside the protected class

were treated more favorably than him.                   Id.        He alleges, in

conclusory fashion, that those outside of his protected class were

treated more favorably, because, he asserts, the defendants failed

to investigate those employees’ use of company cellular phones.

Nevertheless,     Nzeda    proffers      no     evidence      to    support   these

allegations.     By contrast, Shell’s evidence indicates that the

company did, in fact, investigate other employees, yet found that

none used company-issued phones for personal calls to the extent to

which   Nzeda   did.      Furthermore,        Nzeda    additionally      submitted

questionable reimbursement requests.

      As to Nzeda’s workers’ compensation retaliation claim, filed

under Texas Labor Code Section 451.001, we agree with the district

court that he has failed to establish a prima facie case.                     To do

so, he must show that: (1) he, in good faith, filed a workers’
                                    No. 06-20718
                                         -3-

compensation claim; (2) he suffered an adverse employment action;

and (3) there is a causal link between the two, i.e., that the

filing of the claim was a “determining factor” in his discharge.

Burfield v. Brown, Moore & Flint, 51 F.3d 589-90 (5th Cir. 1995).

Undisputably, Nzeda, in good faith, filed a workers’ compensation

claim and suffered an adverse employment action, his termination.

However, he cannot prove a causal link between the two.                           Nzeda

offers    no   direct   evidence         of    retaliation,        yet   circumstantial

evidence may suffice.         Continental Coffee Products Co. V. Cazarez,

937 S.W.2d 444, 451 (Tex. 1996).                       In assessing a plaintiff’s

circumstantial evidence, we consider: (1) the knowledge of the

workers’ compensation claim by those who decided to terminate; (2)

whether there was an expression of a negative attitude towards the

employee’s injured condition; (3) whether the employer failed to

adhere to established company policies; (4) whether there was any

discriminatory       treatment      in    comparison         to    similarly   situated

employees; and (5) any evidence that the stated reason for the

discharge      was   false.        Id.        Though    in   the    instant    case   the

decisionmaker knew of Nzeda’s workers’ compensation claim, there is

no evidence of any of the other five factors.                      Nzeda relies solely

upon his own assertions and beliefs, which are insufficient to

support    the   finding      of   causal       link    between      Nzeda’s   workers’

compensation claim and his termination.

     For the foregoing reasons, we affirm.
No. 06-20718
     -4-